Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00803-CV
———————————
HGIOG
HOUSTON, LP, Appellant
V.
RMC HP III, LP AND NS ADVISORS, LLC,
IN ITS CAPACITY AS ATTORNEY-IN-FACT FOR WELLS FARGO NATIONAL BANK ASSOCIATION,
TRUSTEE FOR THE BENEFICIAL OWNERS OF N-STAR REL CDO GRANTOR TRUST SERIES A,
Appellees

 

 
On Appeal from the 190th District Court 
Harris County, Texas

Trial Court Cause No. 2011-10467
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.